Citation Nr: 0506890	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for difficulty 
breathing.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for heart disease, 
other than beri beri and ischemic heart disease.

7.  Whether new and material evidence has been received to 
reopen the service connection claim for beri beri.

8.  Whether new and material evidence has been received to 
reopen the service connection claim for poor vision.

9.  Whether new and material evidence has been received to 
reopen the service connection claim for malnutrition.

10.  Whether new and material evidence has been received to 
reopen the service connection claim for malaria.

11.  Whether new and material evidence has been received to 
reopen the service connection claim for arthritis.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1941 to January 
1943 and from April 1945 to May 1946.

The issues on appeal come before the Board of Veterans 
Appeals (Board) on appeal from July 2002 and January 2003 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that by way of 
correspondence received in January 2005, the veteran 
requested that his case be advanced on the docket due to his 
advanced age and deteriorating health.  As this case has been 
adjudicated in March 2005, this request is effectively 
granted.

The issue of entitlement to service connection for heart 
disease and the issue of entitlement to service connection 
for arthritis on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Fatigue was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is fatigue otherwise related to such service.

2.  A disability manifested by difficulty breathing was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is difficulty 
breathing otherwise related to such service.

3.  Asthma was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is asthma otherwise related to such service.

4.  A disability manifested by dizziness was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is dizziness otherwise 
related to such service.

5.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is peripheral neuropathy 
otherwise related to such service.

6.  By decision in March 1989, the Board denied the 
appellant's claims for service connection for poor vision, 
beri beri and malnutrition; the appellant did not initiate an 
appeal on these issues.

7.  Evidence received since the March 1989 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for poor vision, beri beri and malnutrition.

8.  By rating decision in January 1999, the RO denied the 
appellant's service connection claim for malaria; the 
appellant did not file a notice of disagreement to initiate 
an appeal on this issue.

9.  Evidence received since the January 1999 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for malaria.

10.  By decision in March 1989, the Board denied the 
veteran's service connection claim for arthritis.

11.  Certain evidence received since the final March 1989 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for arthritis.


CONCLUSIONS OF LAW

1.  A fatigue disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A disability manifested by difficulty breathing was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Asthma was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A disability manifested by dizziness was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Peripheral neuropathy was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

6.  The March 1989 Board decision, which denied entitlement 
to service connection for poor vision, beri beri and 
malnutrition, is final as to these issues.  38 U.S.C.A. 
§ 7104 (West 2002).

7.  The evidence received since the March 1989 Board decision 
is not new and material, and the claims for service 
connection for poor vision, beri beri and malnutrition are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

8.  The January 1999 rating decision, which denied 
entitlement to service connection for malaria, is final as to 
this issue.  38 U.S.C.A. § 7105(c) (West 2002).

9.  The evidence received since the January 1999 rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

10.  The March 1989 Board decision, which denied entitlement 
to service connection for arthritis, is final as to this 
issue.  38 U.S.C.A. § 7104 (West 2002).

11.  The evidence received since the March 1989 Board 
decision is new and material, and the claim for service 
connection for arthritis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities and for 
reopening a previously denied claim.  The September 2001, 
November 2001, February 2002, December 2002 and November 2003 
RO letters informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also notes that the February 2002 
letter implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in February 2002 and the initial rating 
decisions were in July 2002 and January 2003.  Thus, the VCAA 
notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  As the record reflects 
that the veteran has been afforded several VA examinations, 
the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to these issues.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as heart disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Finally, for veterans who are former prisoners of war 
and who were interned or detained for not less than 30 days, 
certain diseases, such as peripheral neuropathy, are presumed 
to have been incurred in service if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active duty service.  38 C.F.R. § 3.309(c).

Fatigue, Difficulty Breathing, Asthma and Dizziness

The record reflects that the veteran has filed service 
connection claims for the following disabilities:  fatigue; 
difficulty breathing; heart disease, other than beri beri and 
ischemic heart disease, which are discussed in the new and 
material evidence section below; asthma; dizziness; and 
peripheral neuropathy, claimed as numbness of the upper 
extremities.  The Board initially notes that a May 1945 
physical examination report for the veteran reflects that no 
abnormalities were found on clinical examination.  
Additionally, his May 1946 Honorable Discharge document from 
the Philippine Army shows that the veteran incurred no wounds 
or illnesses in service and that he was "physically fit" 
upon discharge.  Private medical records from 2000, 2001, and 
2002 show that the veteran currently suffers from various 
ailments such as tuberculosis, cataracts, and emphysema; 
however, none of these documents show an etiological 
relationship between the veteran's current ailments and his 
active duty service.

The record reflects that the veteran has undergone several VA 
examinations.  A June 1987 examination report shows that the 
veteran was diagnosed with cataracts; myopia compound 
astigmatism; pulmonary pathology, etiology undetermined; and 
mild hypertension.  The examiner noted that the veteran did 
not have mental disease or residuals of beri beri or malaria.  
An examination report from November 1998 shows that the 
veteran was diagnosed with cataracts and myopia.  The 
examiner also noted bronchiectatic infiltrates in both lungs 
with pulmonary emphysema and marked osteoporosis with 
degenerative arthritis.  However, the examiner found no 
evidence of nervous system dysfunction, ischemic heart 
disease, irritable bowel syndrome, peptic ulcer disease, or 
intestinal parasitism.  The veteran underwent an additional 
infectious disease VA examination in November 1998.  The 
examination report shows that the physician found no evidence 
of beri beri, dysentery, avitaminosis or malnutrition.  A 
final examination report from November 1998 shows that the 
veteran had no objective evidence of ischemic heart disease 
but did have pulmonary emphysema.  None of the VA examination 
reports related any of the veteran's current conditions to 
his active duty service.

In sum, the medical evidence of record shows that in May 1945 
and May 1946, no physical or mental disabilities of the 
veteran were found on examination.  There is no evidence of 
medical treatment to demonstrate any continuous 
symptomatology for any of the claimed disabilities for many 
years after discharge from service.  Additionally, the VA 
medical examinations revealed no objective evidence of any 
current fatigue disability, breathing disability, asthma 
disability, or dizziness disability.  Moreover, the veteran's 
private medical records do not relate any of the veteran's 
current ailments to his active duty service.  Thus, service 
connection for a fatigue disability, a disability manifested 
by breathing disability, an asthma disability, and a 
dizziness disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Peripheral Neuropathy

The record demonstrates that the veteran is a former prisoner 
of war.  As indicated previously, certain disabilities are 
presumed to have been incurred during active service for 
former prisoners of war regardless of whether or not there is 
evidence of service incurrence.  As noted above, these 
presumed disabilities include peripheral neuropathy.  In 
order to qualify for the presumption, the veteran's 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more at some time after his discharge from 
service.  The Board initially notes that none of the 
veteran's service medical records, private medical records or 
VA examination reports contain a diagnosis of peripheral 
neuropathy.  The Board also notes that one of the veteran's 
VA examination reports from November 1998 specifically shows 
that the physician found no evidence nervous system 
dysfunction.  As there is no objective medical evidence of 
peripheral neuropathy at any time after discharge from 
service, service connection for peripheral neuropathy, even 
when taking into consideration the provisions of 38 C.F.R. 
§§ 3.307 and 3.309, is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



New and Material Evidence Claims

Beri Beri, Poor Vision and Malnutrition

In a March 1989 Board decision, the appellant's claims for 
entitlement to service connection for beri beri, poor vision 
and malnutrition were denied.  This decision is final.  
38 U.S.C.A. § 7104.  However, when a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.

In May 2001, a written communication from the veteran was 
accepted as a request to reopen his claim to service 
connection for beri beri, poor vision and malnutrition.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case because the veteran filed his claim to reopen in 
May 2001.

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claims for service connection for beri beri, poor vision 
and malnutrition.

Evidence of record at the time of the March 1989 Board 
decision consisted of service medical records, including a 
May 1945 examination report and a May 1946 examination 
report; a February 1987 Psychological and Social Evaluation; 
a June 1987 VA examination report which showed that the 
veteran suffered from cataracts, myopic compound astigmatism, 
hypertension and pulmonary pathology, etiology undetermined, 
but did not suffer from mental illness, residuals of beri 
beri or malaria; and private medical evidence showing that 
the veteran suffered from malaria in 1944.

The record also included affidavits from Miguel Cruz, 
attesting that the veteran suffered from malaria in service 
in 1944; Julian Tolintino, attesting that the veteran 
suffered from malaria and pulmonary tuberculosis in service; 
Ricardo Buhay, attesting that the veteran was a prisoner of 
war during service; Marcelino De Santos, attesting to the 
veteran's service; Alejandro Abragan, attesting to the 
veteran's service; Uldarico Quitoria, attesting to the 
veteran's service; Fernando Pongo, attesting to the veteran's 
service; Porferio Pacut, attesting that the veteran had a 
cough during service; Maximo Clarin, attesting that the 
veteran had a cough during service; and Vicente Marfori, 
attesting that the veteran sought medical treatment from him.  
Based on this evidence, the Board denied the veteran's claims 
for service connection for beri beri, poor vision, and 
malnutrition.

The Board denied the beri beri and malnutrition claims 
because the evidence did not establish that the veteran 
suffered from beri beri or malnutrition to a compensable 
degree at any time after discharge from service.  The 
evidence showed that the veteran had two different eye 
conditions, myopic compound astigmatism and cataracts, and 
the Board denied service connection for each on different 
grounds.  The Board denied the myopic compound astigmatism 
claim because it is a refractive error of the eye.  
Refractive errors of the eye are not disabilities for VA 
compensation purposes.  As such, service connection for 
myopic compound astigmatism is precluded by law.  See 
38 C.F.R. § 3.303(c).  The Board denied the veteran's claim 
for cataracts because the evidence did not show service 
incurrence of cataracts or any relation between his cataracts 
and his active duty service.

Evidence received since the March 1989 Board decision 
includes:  private medical records related to malaria, 
emphysema, tuberculosis, cataracts, anemia and arthritis; a 
"prisoner of war" medical history completed by the veteran; 
and VA examination reports from November 1998 which showed 
that the veteran did not suffer from residuals of beri beri 
or malnutrition.  

Initially the Board notes that the prisoner of war medical 
history is cumulative of evidence that was already of record 
at the time of the March 1989 Board decision as it simply 
contains the same assertions as to heart disease, 
malnutrition and vision that were made by the veteran and 
were of record at the time of the March 1989 Board decision.

As to the issue of beri beri, the private medical records and 
VA examination reports are new in the sense that they were 
not of record at the time of the March 1989 Board decision.  
Nevertheless, the private records are not material as they do 
not address beri beri.  Additionally, the VA examination 
reports do address beri beri but they simply show that the 
veteran did not suffer from residuals of beri beri, a fact 
already of record at the time March 1989 Board decision.  
Therefore, the VA examination reports are simply cumulative 
of evidence that was already of record at the time of the 
March 1989 Board decision.  As a result, the private medical 
records and the VA examination reports are not new and 
material.

As for the issue of myopic compound astigmatism, claimed as 
poor vision, this claim was initially denied because myopic 
compound astigmatism is a refractive error of the eye and is 
not considered a disability for VA compensation purposes.  
See 38 C.F.R. § 3.303 (c).  As such, service connection for 
this issue is precluded by law.  As for the issue of 
cataracts, claimed as poor vision, this issue was initially 
denied because there was no evidence linking the veteran's 
cataracts to his active duty service.  The evidence received 
by the RO subsequent to the March 1989 Board decision does 
not address the issue of the etiology of the veteran's 
cataracts.  Therefore, this evidence is not new and material.

As to the issue of service connection for malnutrition, the 
Board notes that none of the evidence received by the RO 
subsequent to the March 1989 Board decision is new and 
material as to the issue of establishing service connection 
for malnutrition.  This issue was denied in 1989 due to lack 
of evidence of the veteran suffering from malnutrition to a 
compensable degree at any time subsequent to discharge from 
active duty service.  The Board notes that none of the 
evidence received since the March 1989 Board decision shows 
that the veteran has suffered from malnutrition at any point 
after discharge from service.  In fact, the November 1998 VA 
examination report shows that the veteran does not suffer 
from malnutrition.

In sum, the veteran's claims for service connection for beri 
beri and for malnutrition were denied in March 1989 because 
of lack of evidence of manifestation of beri beri or 
malnutrition to a compensable degree after discharge from 
service.  His claim for service connection for myopic 
compound astigmatism was denied because myopic compound 
astigmatism is a refractive error of the eye and is not a 
"disability" for VA compensation purposes and his claim for 
cataracts was denied for lack of evidence linking his 
cataracts to his active duty service.  The veteran has 
provided no new and material evidence since the March 1989 
Board decision to demonstrate the he suffered from beri beri 
or malnutrition to a compensable degree at any point after 
service nor has he submitted any new and material evidence to 
show that his cataracts are etiologically related to his 
active duty service.  Therefore, there is no new and material 
evidence to reopen the claims.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Malaria

In a January 1999 rating decision, the veteran's claim to 
reopen his service connection claim for malaria was denied.  
This decision is final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In May 2001, a 
written communication from the veteran was accepted as a 
request to reopen his claim to service connection for 
malaria.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case because the veteran filed his claim to reopen in 
May 2001.

Evidence of record at the time of the January 1999 rating 
decision consisted of service medical records, including a 
May 1945 examination report and a May 1946 examination 
report; a February 1987 Psychological and Social Evaluation; 
a June 1987 VA examination report which showed that the 
veteran suffered from cataracts, myopic compound astigmatism, 
hypertension and pulmonary pathology, etiology undetermined, 
but did not suffer from mental illness, residuals of beri 
beri or malaria; a "prisoner of war" medical history 
completed by the veteran; private medical records showing 
that the veteran suffered from malaria in 1944; and VA 
examination reports from November 1998.  

The record also included affidavits from Miguel Cruz, 
attesting that the veteran suffered from malaria in service; 
Julian Tolintino, attesting that the veteran suffered from 
malaria and pulmonary tuberculosis in service; Ricardo Buhay, 
attesting that the veteran was a prisoner of war during 
service; Marcelino De Santos, attesting to the veteran's 
service; Alejandro Abragan, attesting to the veteran's 
service; Uldarico Quitoria, attesting to the veteran's 
service; Fernando Pongo, attesting to the veteran's service; 
Porferio Pacut, attesting that the veteran had a cough during 
service; Maximo Clarin, attesting that the veteran had a 
cough during service; and Vicente Marfori, attesting that the 
veteran sought medical treatment from him.  Based on this 
evidence, the RO denied the veteran's claims for service 
connection for malaria because there was no evidence that the 
veteran suffered from the residuals of malaria.

Evidence received since the January 1999 rating decision 
includes:  private medical records related to tuberculosis, 
emphysema and cataracts.

The veteran's claim for service connection for malaria was 
denied in January 1999 because of lack of evidence that the 
veteran suffered from the residuals of malaria.  None of the 
evidence received by the RO subsequent to the January 1999 
shows that the veteran has suffered from the residuals of 
malaria subsequent to discharge from active duty service.  
Therefore, there is no new and material evidence to reopen 
the claim.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).

Arthritis

In a March 1989 Board decision, the appellant's claim for 
entitlement to service connection for arthritis was denied.  
This decision is final.  38 U.S.C.A. § 7104.  However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In May 2001, a written communication from the veteran was 
accepted as a request to reopen his claim to service 
connection for arthritis.

The Board notes that evidence of record at the time of the 
March 1989 Board decision did not demonstrate that the 
veteran suffered from arthritis.  The Board notes that 
private medical records and VA medical records received by 
the RO subsequent to the March 1989 Board decision show that 
the veteran currently suffers from degenerative arthritis in 
various joints.  The Board finds that new and material 
evidence as to the issue of entitlement to service connection 
for arthritis has been received.  Thus, the claim of 
entitlement to service connection for arthritis has been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for fatigue, difficulty 
breathing, asthma, dizziness and peripheral neuropathy, 
claimed as numbness of the upper extremities, have been 
denied.  To this extent, the appeal is denied.  The 
applications to reopen the claims for entitlement to service 
connection for beri beri, poor vision, malnutrition, and 
malaria have been denied.  To this extent, the appeal is 
denied.  The claim to reopen the service connection claim for 
arthritis has been granted.  To this extent, the appeal is 
granted.


REMAND

As noted above, the veteran is a former prisoner of war.  As 
such, he can avail himself of certain presumptive provisions 
under VA regulations.  Specifically, for veterans who are 
former prisoners of war and who were interned or detained for 
not less than 30 days, certain diseases, such as beri beri 
and ischemic heart disease with edema, are presumed to have 
been incurred in service if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active duty service.  38 C.F.R. § 3.309(c).

The Board notes that the regulations pertaining to heart 
disease for former prisoners of war have recently been 
amended.  See 69 Fed. Reg. 60,083 (Oct. 7, 2004).  The 
revised regulations expand the definition of the types of 
heart disease that fall under the presumptive provisions for 
former prisoners of war to include atherosclerotic heart 
disease and hypertensive vascular disease (including 
hypertensive heart disease) and their complications, and 
stroke and its complications.  Additionally, the revisions 
eliminate the 30-day minimum internment or captivity period 
for those claiming service connection for atherosclerotic 
heart disease, hypertensive vascular disease, hypertensive 
heart disease, or stroke and eliminate the need to show the 
presence of edema for those claiming service connection for 
ischemic heart disease under the provisions of 38 C.F.R. 
§ 3.309(c).

The medical evidence of record contains a November 1998 VA 
examination report which shows that the veteran does not 
suffer from ischemic heart disease or residuals of beri beri.  
However, there is nothing in the record to demonstrate 
whether or not the veteran suffers from any type of 
atherosclerotic heart disease, hypertensive vascular disease 
or hypertensive heart disease.  Clarification is needed on 
this issue, particularly in light of the June 1987 VA 
examination report which notes that the veteran suffers from 
mild hypertension.  Thus, a new VA examination is warranted.

Finally, the Board notes that the issue of entitlement to 
service connection for arthritis has been reopened based on 
the fact that the November 1998 VA examination reports 
contain evidence that the veteran currently suffers from 
arthritis in multiple joints.  The veteran reported on VA 
examination in February 1987 that while a POW he was beaten 
and bayoneted many times.  There is a medical question as to 
whether the veteran has post-traumatic osteoarthritis is one 
of the presumptive conditions listed for former prisoners of 
war under 38 C.F.R. § 3.309(c).  Therefore, the Board 
believes a new VA examination is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Make arrangements for the veteran to 
undergo VA examination to determine if 
the veteran currently suffers from any 
form of heart disease.  It is imperative 
that the veteran's claims file be made 
available to the examiner and be reviewed 
by the examiner with particular attention 
paid to the June 1987 VA examination 
report noting mild hypertension.  If 
current heart disease is found on 
examination, the examiner should 
specifically identify the disease 
process.  In this regard, the examiner 
should specifically state whether the 
veteran has atherosclerotic heart disease 
or hypertensive vascular disease 
(including hypertensive heart disease) 
and their complications ( including 
myocardial infarction, congestive heart 
failure, arrhythmia).  The examiner 
should also state whether any heart 
disease found is related to the veteran's 
period of service, to include his period 
of service as a POW.

2.  Make arrangements for the veteran to 
undergo a VA examination.  The examiner 
should be asked to give an opinion as to 
whether the veteran currently suffers 
from post-traumatic osteoarthritis due to 
being beaten while a POW.  The examiner 
should give a complete rationale for 
his/her opinion.  It is imperative that 
the veteran's claims file be made 
available to the examiner and be reviewed 
by the examiner.

3.  After completion of the above 
actions, review the issues of entitlement 
to service connection for heart disease 
and arthritis, including consideration 
under the presumptive provisions for 
former prisoners of war contained in 
38 C.F.R. § 3.309(c).  The veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


